—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered October 16, 1997, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 8 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the trier of fact and we find.no reason to disturb its determination. Concur—Rosenberger, J. P., Williams, Lerner, Andrias and Friedman, JJ.